               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 1 of 7 Page ID #:696

                                                             United States District Court
                                                             Central District of California


 UNITED STATES OF AMERICA vs.                                                       Docket No.               SACR 19-74-JVS

 Defendant     3. Roberto Alonso Castellanos                                        Social Security No. N         O      N      E
       Pablo Garzon Leon; Roberto Luis Segret
                                                                                    (Last 4 digits)
 akas: Fausto Alonso Saavedra; Alonso Fausto Saavedra

                                              JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                              MONTH        DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.                      07      27       2020

  COUNSEL                                                                     Ronald Hedding, Retained
                                                                                   (Name of Counsel)
                         GUILTY, and the court being satisfied that there is a factual basis for the plea.                   NOLO
     PLEA            X                                                                                                    CONTENDERE                  NOT
                                                                                                                                                     GUILTY

   FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Interfere with Commerce by Robbery

 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the contrary was shown,
 AND PROB/           or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform
   COMM              Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the custody of the Bureau of Prisons to be imprisoned
   ORDER
                     for a term of:   30 months on Count One of the Indictment


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $413,000.00 pursuant to 18 U.S.C. §
3663A.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless
another priority order or percentage payment is specified in the judgment.

Defendant shall pay restitution in the total amount of $413.000. pursuant to 18 U.S.C. §3663A to victims as set
forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the
Court's determination of the amount of restitution due to each victim. The victim list, which shall be forwarded
to the fiscal section of the clerk's office shall remain confidential to protect the privacy interests of the victims.


The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: Restitution shall be due during the period of
imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program. If any amount of the restitution remains unpaid after release from custody, nominal
monthly payments of at least 10% of defendant’s gross monthly income but not less than $100, whichever is

CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 1 of 7
               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 2 of 7 Page ID #:697

 USA vs.      Roberto Alonso Castellanos                           Docket No.:   SACR 19-74-JVS

greater, shall be made during the period of supervised release. These payments shall begin 30 days after the
commencement of supervision. Nominal restitution payments are ordered as the Court finds that the defendant’s
economic circumstances do not allow for the either immediate or future payment of the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).

With respect to the restitution owed to victim BHS Diamond Corporation, the defendant shall be held jointly and
severally liable with convicted codefendants Federico Santiago Quiroz Lucca, and Jose Oscar Cupitre Nunez, for
the amount of restitution ordered in this judgment.

With respect to the restitution owed to victim Jun Li, the defendant shall be held jointly and severally liable with
convicted codefendant Federico Santiago Quiroz Lucca and, if convicted, codefendant Roberto Melendez Falcon
for the amount of restitution ordered in this judgment.

The victims’ recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if
and when the victims receive full restitution.

All fines are waived as the Court finds that the defendant does not have the ability to pay a fine in addition to
restitution.

The defendant shall comply with General Order No. 20-04.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation &
                     Pretrial Services Office and General Order 20-04, including the conditions of probation and
                     supervised release set forth in Section III of General Order 20-04, but excluding Condition
                     14 of Section I of that Order.

         2.          During the period of community supervision, the defendant shall pay the special assessment
                     and restitution in accordance with this judgment's orders pertaining to such payment.


         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.


         4.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                     shall submit to one drug test within 15 days of release from imprisonment and at least two
                     periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
                     Probation Officer.




CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 2 of 7
               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 3 of 7 Page ID #:698

 USA vs.      Roberto Alonso Castellanos                              Docket No.:   SACR 19-74-JVS

         5.          The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing,
                     not to exceed eight (8) tests per month, to determine if the defendant has consumed alcohol.


         6.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath, and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
                     abusing prescription medications, during the period of supervision.


         7.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by the
                     Probation Officer. If the defendant has no ability to pay, no payment shall be required.


         8.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
                     Court-ordered financial obligation.


         9.          The defendant shall not obtain or possess any driver’s license, Social Security number, birth
                     certificate, passport, or any other form of identification in any name other than the
                     defendant’s true legal name; nor shall the defendant use, for any purpose or in any manner,
                     any name other than his true legal name and identity without the prior written approval of the
                     Probation Officer.


         10.         The defendant shall submit his person, property, house, residence, vehicle, papers, computers
                     [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
                     storage devices or media, office, or other areas under the defendant’s control to a search
                     conducted by a United States Probation Officer or law enforcement officer. Failure to submit
                     to a search may be grounds for revocation. The defendant shall warn any other occupants
                     that the premises may be subject to searches pursuant to this condition. Any search pursuant
                     to this condition will be conducted at a reasonable time and in a reasonable manner upon
                     reasonable suspicion that the defendant has violated a condition of his supervision and that
                     the areas to be searched contain evidence of this violation.


         11.         The defendant shall comply with the immigration rules and regulations of the United States,
                     and if deported from this country, either voluntarily or involuntarily, not reenter the United
                     States illegally. The defendant is not required to report to the Probation Office while residing
                     outside of the United States; however, within 72 hours of release from any custody or any
                     reentry to the United States during the period of Court-ordered supervision, the defendant
                     shall report for instructions to the United States Probation Office, located at: United States
                     Court House, 411 West Fourth Street, Suite 4170, Santa Ana, CA 92701-4516.

CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3 of 7
Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 4 of 7 Page ID #:699
               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 5 of 7 Page ID #:700
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or                   9.    The defendant must not knowingly associate with any persons
       local crime;                                                                     engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                         with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of                        permission to do so by the probation officer. This condition
       imposition of a sentence of probation or release from                            will not apply to intimate family members, unless the court
       imprisonment, unless otherwise directed by the probation                         has completed an individualized review and has determined
       officer;                                                                         that the restriction is necessary for protection of the
 3.    The defendant must report to the probation office as                             community or rehabilitation;
       instructed by the court or probation officer;                              10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                              must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court                     narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                            related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the                        physician;
       probation officer, unless legitimately asserting his or her                11.   The defendant must notify the probation officer within 72
       Fifth Amendment right against self-incrimination as to                           hours of being arrested or questioned by a law enforcement
       new criminal conduct;                                                            officer;
 6.    The defendant must reside at a location approved by the                    12.   For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at                       ammunition, destructive device, or any other dangerous
       least 10 days before any anticipated change or within 72                         weapon;
       hours of an unanticipated change in residence or persons                   13.   The defendant must not act or enter into any agreement with
       living in defendant’s residence;                                                 a law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to                               without the permission of the court;
       contact him or her at any time at home or elsewhere and                    14.   As directed by the probation officer, the defendant must notify
       must permit confiscation of any contraband prohibited by                         specific persons and organizations of specific risks posed by
       law or the terms of supervision and observed in plain                            the defendant to those persons and organizations and must
       view by the probation officer;                                                   permit the probation officer to confirm the defendant’s
 8.    The defendant must work at a lawful occupation unless                            compliance with such requirement and to make such
       excused by the probation officer for schooling, training,                        notifications;
       or other acceptable reasons and must notify the probation                  15.   The defendant must follow the instructions of the probation
       officer at least ten days before any change in                                   officer to implement the orders of the court, afford adequate
       employment or within 72 hours of an unanticipated                                deterrence from criminal conduct, protect the public from
       change;                                                                          further crimes of the defendant; and provide the defendant
                                                                                        with needed educational or vocational training, medical care,
                                                                                        or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5 of 7
               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 6 of 7 Page ID #:701
 USA vs.      Roberto Alonso Castellanos                                                  Docket No.:        SACR 19-74-JVS


              The defendant must also comply with the following special conditions (set forth below).
       X

                     STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
 is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for
 default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed
 before April 24, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance
 as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
 address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s
 economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
 accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment
 of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

              CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

            As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any
 line of credit without prior approval of the Probation Officer.




           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

           The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
 of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                    Page 6 of 7
               Case 8:19-cr-00074-JVS Document 143 Filed 07/28/20 Page 7 of 7 Page ID #:702
 USA vs.      Roberto Alonso Castellanos                                                 Docket No.:       SACR 19-74-JVS




                                                                       RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                           By
             Date                                                           Deputy Marshal




                                                                    CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal
 custody.

                                                                            Clerk, U.S. District Court



                                                           By
             Filed Date                                                     Deputy Clerk




                                                   FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                  Page 7 of 7
